Citation Nr: 0729912	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  95-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to direct service connection for a 
respiratory disorder manifested by shortness of breath.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a respiratory disorder due to an undiagnosed 
illness.  

3.  Entitlement to an effective date earlier than November 2, 
1994, for service connection of a respiratory disorder 
manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Fellow Service Member
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
December 1986.  He was called to Reserve active duty from 
September 1990 to May 1991, and served in Southwest Asia 
during Operations Desert Shield and Desert Storm.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Nashville, Tennessee, Regional Office (RO) that granted 
service connection for shortness of breath due to an 
undiagnosed illness, at a 10 percent disability rating, 
effective November 2, 1994.  That rating decision was upheld 
in a subsequent rating decision by the Atlanta, Georgia, RO.  
The veteran disagrees with the rating for three reasons: he 
contends that service connection should be direct, rather 
than via an undiagnosed illness; that the effective date of 
service connection should be earlier than November 1994; and, 
that a higher initial rating should have been assigned.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

This case was originally under the jurisdiction of the RO at 
St. Petersburg, Florida, but was transferred to the Atlanta 
RO because the appellant was an employee of the St. 
Petersburg RO.

The veteran and a fellow service member testified in a 
hearing before the RO's Hearing Officer in January 1994.  A 
transcript of that testimony has been associated with the 
file.

The case was remanded for further development in April 2000 
and May 2004.  In a June 2005 decision, the Board denied the 
veteran's claims.  In a motion for reconsideration of this 
decision, the veteran indicated that records of treatment 
that he had received at the VA Medical Center in Bay Pines, 
Florida, had not been associated with the claims file at the 
time of the denial.  These records, notice of which was 
subsequent to the Board's decision, are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2006).  In 
a May 2006 Board decision, the June 2005 decision was 
vacated.  In a separate May 2006 Board decision, the claim 
was remanded for additional development, to include 
obtainment of the records mentioned above.  The development 
has been completed, the claim has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran has a current respiratory disorder for which 
there is no clinical diagnosis.  Medical evidence of record 
states that it is as likely as not that appellant's 
undiagnosed respiratory disorder is consequent to exposure to 
environmental conditions in the Persian Gulf War.  Service 
connection is in effect for obstructive lung defect due to an 
undiagnosed illness.  No other chronic lung pathology is 
shown that is related to active service.

2.  At the time of service connection, the veteran's 
respiratory disorder was manifested by minimal obstructive 
lung defect that more closely approximated a mild degree of 
disability than a moderate degree.  None of the five 
pulmonary function tests of record meet the objective 
schedular criteria for a higher disability rating.

3.  The current effective date for appellant's service-
connected disability is the date his entitlement to the 
benefit arose; i.e., the effective date of the statute that 
created the entitlement.  There is no evidence showing an 
exception to the general rule that effective date of service 
connection shall be the date of the claim or the date that 
entitlement to benefits arose, whichever is later.

CONCLUSIONS OF LAW

1.  The veteran does not have a diagnosed pulmonary disorder 
that was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a respiratory disorder due to an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.41, 4.97, Diagnostic Code (DC) 6603 (1996-
2004).

3.  The veteran is not entitled to an effective date earlier 
than November 2, 1994, for grant of service connection for 
shortness of breath due to an undiagnosed illness.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  The initial rating decision in this 
case was made prior to enactment of the VCAA, but the appeal 
was pending before the Board on the date of enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the present case, the rating decision under appeal was 
issued in May 1995.  That rating was upheld by another rating 
decision in August 1998.  These two rating decision, as well 
as the Statement of the Case (SOC) in October 1998, and the 
Supplemental Statements of the Case (SSOCs) in October 1998, 
March 2003, January 2005, and December 2006, all listed the 
evidence on file that had been considered in formulation of 
the decision.  The RO sent the appellant VCAA duty-to-assist 
letters in June 2001, May 2004, and June 2006, after 
enactment of the VCAA and during the pendency of this appeal.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the VCAA letter 
dated in June 2006.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, the RO has kept 
appellant apprised of the evidence needed to challenge the 
initial rating decision.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issues 
currently on appeal, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  The VCAA 
specifically provides that the assistance provided by VA 
shall include obtaining records of relevant medical treatment 
at VA health-care facilities if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(2) (2006).  VA must also provide a medical 
examination, or obtain medical opinion, when necessary to 
adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  

In this case, in order to meet the requirements of VCAA, the 
Board vacated the June 2005 Board decision in that there was 
report of additional pertinent VA medical center records.  As 
these records have now been obtained and added to the record, 
it is concluded that the RO has obtained all pertinent 
records to include the appellant's service medical records 
and VA treatment records; there are also private medical 
records on file, and there is no indication that there are 
other medical providers who may have relevant evidence.  The 
veteran has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran's service medical records are on file.  He was 
treated for chest pain without shortness of breath in October 
1986; the impression was pleurisy.  His separation physical 
in April 1991 notes lungs and chest as normal.  His 
supporting Report of Medical History in April 1991 noted that 
appellant had a cough in theater and noted a history of 
chronic cough, although there is a marginal note next to that 
entry stating "not a problem."

The appellant submitted a claim for service connection for 
shortness of breath in October 1991.  He also submitted a 
claim for pleurisy at that time.

The veteran underwent a VA medical examination in November 
1991.  He reported that during the Persian Gulf War his unit 
was quartered at an old cement factory with significant 
amounts of dust on the floor, and he noticed at that time 
that he frequently developed bronchitis.  On his return to 
the United States, he had an episode of chest pain, coughing, 
and shortness of breath, but a workup at a local hospital 
found no abnormalities.  The veteran stated that he continued 
to have intermittent productive cough and shortness of 
breath.  However, on physical examination there were no 
observed deficits (other than reported shortness of breath on 
exercise) and chest X-ray was within normal limits.  The 
examiner's impression was history of shortness of breath and 
chest pain, with possible dust exposure.

The veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in December 1991 explaining that during deployment 
to Saudi Arabia (November 1990 to April 1991) his unit lived 
in a "tent city" located in an abandoned concrete factory.  
The ground was 6-to-8 inches deep in cement dust.  While in 
Saudi Arabia, he developed constant sinus, bronchial, and 
respiratory problems that continued to the present day.  He 
noted that the VA medical examination had not included a 
pulmonary function test (PFT), and he asked that a PFT be 
administered.

The veteran had a PFT at Humana Hospital in January 1992.  
Forced expiratory volume in one second (FEV-1) was 104 
percent predicted pre-treatment (109 percent post-treatment).  
Forced vital capacity (FVC) was 108 percent predicted pre- 
treatment (109 percent predicted post-treatment).  The ratio 
of FV-1 to FVC (FEV-1/FVC) was 98 percent predicted pre- 
treatment (101 percent predicted post treatment).  Diagnosis 
was shortness of breath.

RO issued a rating decision in April 1992 denying service 
connection for shortness of breath, based on a determination 
that there was no diagnosed cause for the condition.  The 
veteran submitted a Notice of Disagreement (NOD) in July 
1992.

VA PFT was conducted in August 1993.  Relevant readings (all 
pre-treatment) were as follows.  FEV-1 was 104 percent 
predicted.  FVC was 104 percent predicted.  FEV-1/FVC was 73 
percent predicted.  Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 122 
percent predicted.  The computerized interpretation stated 
that there was minimal obstructive lung defect.  Airway 
obstruction was confirmed by the decrease in the flow rate at 
25 percent, 50 percent, and 75 percent of the flow volume 
curve, but lung volumes and diffusion capacity were within 
normal limits.

The veteran also had a VA X-ray in August 1993, in which the 
impression was normal chest.

In December 1993 VA received a VA Form 21-4138 by I.J., who 
identified himself as a member of appellant's unit in Saudi 
Arabia.  The letter asserts that the unit was quartered in a 
location called "cement city" at which personnel were exposed 
to 6-to-8 inch deep cement dust as well as exhaust fumes from 
vehicles.  The letter also asserts that unit personnel 
painted their vehicles with chemical reactive paint without 
being issued protective clothing.

In December 1993, appellant submitted an excerpt from an 
article entitled "An Overview of Occupational Pulmonary 
Diseases" that states cement dust may cause impairment not 
readily visible in X-rays that may be detected by PFT.

In January 1994, the St. Petersburg RO submitted a request to 
the VA Director of Compensation and Pension Services for an 
advisory opinion as to whether evidence of exposure to cement 
dust or exposure to chemical agent resistance coating (CARC) 
paint would be sufficient to warrant a finding of service 
connection for chronic lung condition.  The Director of 
Compensation and Pension Service responded in January 1994 
that the evidence of record was insufficient to provide an 
opinion.

The veteran and I.J. testified in a hearing before the St. 
Petersburg RO's Hearing Officer in January 1994.  The veteran 
testified that he did not personally paint any vehicles with 
CARC, but he was present during the painting process 
(Transcript, pg. 1).  He was exposed to the spray in the air, 
as well as to the paint on the soldiers who had been 
conducting the painting (Transcript, pg. 2).  The military 
personnel did not receive any protective clothing or 
specialized training for the CARC painting, and were not 
advised of the hazards (Transcript, pg. 2).

I.J. testified that he personally participated in CARC 
painting, and that he witnessed the appellant being present 
on at least a couple of occasions (Transcript, pg. 3).  I.J. 
also testified that the "cement city" area in Saudi Arabia 
was covered in cement dust, in which military personnel 
performed all their daily functions (Transcript, pg. 4).  The 
unit was in the "cement city" area for approximately three 
weeks (Transcript, pg. 4).  I.J. testified that he had 
current respiratory symptoms similar to the appellant 
(Transcript, pg. 4).

The veteran testified that the unit was actually in "cement 
city" for exactly 21 days, and that the dust was ankle-deep 
Portland cement with the fine consistency of talcum powder 
(Transcript, pg. 5).  He recalled that his soldiers 
complained to him about their respiratory symptoms at the 
time (Transcript, pg. 6).  While in "cement city" appellant 
developed symptoms that persisted to the present day: 
shortness of breath, sinus problems, sinus headache, and 
nasal congestion (Transcript, pg. 6).

Appellant had a VA PFT in February 1994.  Relevant findings 
were as follows. FEV-1 was 108 percent of predicted.  The 
ratio of FEV-1 to FVC was 76 percent. DLCO (SB) is not 
recorded.  The computerized interpretation states that 
spirometry was within normal levels.

The veteran had a VA pulmonary consultation in February 1994.  
He complained of dyspnea on exertion first noted during and 
after the Persian Gulf War.  He reported current 
nonproductive cough and associated frontal chest pain.  The 
provider's impression was history of small airway disease; 
spirometry indicates minimal obstruction but unable to rule 
out concomitant condition.

The veteran's had a VA chest X-ray in February 1994 that gave 
the impression of normal chest.

The veteran also had a VA special pulmonary examination in 
February 1994.  He complained of shortness of breath after 
any exertion, to include singing in the church choir or 
climbing one flight of stairs.  The examiner noted that there 
were no objective findings of pulmonary problems; there was 
no external evidence of any pulmonary problems, no known 
active malignancy, and no evidence of structural changes to 
the lung.  The diagnosis was possible early chronic 
obstructive lung disease and rule out silicosis or some 
associated problem secondary to dust inhalation.

The file contains a letter from R.C. received in March 1994.  
R.C. described himself as a member of appellant's unit. R.C. 
asserted that appellant had been exposed to CARC fumes and to 
dust in "cement city."  R.C. also asserted that after leaving 
"cement city" the unit moved to a camp called "super leg 
city" where the dust was not as thick but where the unit was 
housed in poorly ventilated concrete block buildings.

The file also contains a letter from K.W.K., received in 
March 1994. K.W.K.  asserted that he was a member of 
appellant's unit during the CARC painting and in Saudi 
Arabia.  K.W.K. stated that soldiers who participated in the 
CARC painting complained of headaches and dizziness, and 
those soldiers also complained that the CARC paint caused a 
burning sensation on the skin.  In regard to the "cement 
city" conditions, K.W.K. affirmed that the environment was 
extremely dusty and that K.W.K. himself continued to have a 
productive cough to the present day.

The RO submitted another request for advisory opinion to the 
Director of VA Compensation and Pension Services in March 
1994, again requesting an opinion regarding any residual 
disability consequent to exposure to dust and CARC paint.  
The Director of Compensation and Pension Services responded 
in March 1994 that no advisory opinion would be forthcoming, 
since the Hearing Officer had not yet announced a decision.

The Hearing Officer released a decision denying service 
connection for residuals of pleurisy and shortness of breath 
in July 1994.  The Director of Compensation and Pension 
Service concurred with the decision in a letter to RO dated 
July 1994.

The veteran submitted a letter to RO in February 1995 
essentially asserting that the VA PFT in August 1993 showed 
that appellant had a "minimal obstructive lung defect" and 
that this constituted a diagnosis applicable to granting 
service connection effective the original claim (October 
1991).  He also asserted that if the RO had ordered a PFT 
earlier, as he requested, his disability would have been 
documented earlier.

In May 1995, the RO issued a rating decision that granted 
service connection for shortness of breath due to an 
undiagnosed illness consequent to service in Southwest Asia 
during the Persian Gulf War.  The initial rating was 10 
percent disabling.  The effective date was November 2, 1994, 
that being the date of enactment of the statute that created 
the "undiagnosed illness" theory of entitlement.

The veteran submitted an NOD in February 1996.  The NOD 
argues that he should have been granted direct service 
connection consequent to his exposure to dust and CARC paint, 
and that the effective date of such direct service connection 
should be May 1991.  The NOD contends that appellant had been 
validly diagnosed with chronic obstructive pulmonary disease 
(COPD), analogous to pulmonary emphysema, bronchitis, or 
asthma.  The NOD also argues that appellant's initial rating 
should have been more than 10 percent, since he had submitted 
statements that showed entitlement to a 30 percent rating 
(moderate dyspnea after climbing one flight of steps or 
walking one block on level ground).

The file contains private treatment records from Dr. B.N. 
dated November 1996 and February 1997.  The veteran 
complained shortness of breath while walking around in the 
house.  His history of minimal obstructive airway disease was 
noted.  Dr. B.N.'s impression was COPD.

Upon VA medical examination in January 1997, the veteran 
complained of dyspnea on exertion, and that he currently 
became short of breath on going up two flights of stairs or 
doing a brisk movement.  He had no current symptoms or chest 
pain.  On physical examination, the lungs were clear 
bilaterally.  A contemporaneous PFT showed the following 
measurements:  FEV-1 of 88 percent predicted, FEV- 1/FVC 
ratio of 74 percent, total lung volume capacity 98 percent of 
predicted, and vital capacity 101 percent of predicted; the 
examiner noted that this constituted a normal PFT.  
Contemporaneous chest X-ray was normal, with no evidence of 
pleural disease.  The examiner noted that appellant was able 
to sustain exercise stress test for 10 minutes without 
difficulty.  The examiner's impression was dyspnea, based on 
the examination and tests.  However, the examiner could not 
conclude that the dyspnea was secondary to any pulmonary 
disease.

The veteran submitted another NOD in July 1998 in which he 
contended that he had been competently diagnosed with COPD, 
which was recognized as a respiratory disease in the new 
rating schedule that came into effect in October 1996.  He 
also contended in the NOD that VA has recognized CARC paint 
as a lung pathogen.  The NOD contends that appellant is 
accordingly entitled by law to direct service connection, 
with effective date of May 1991.

The veteran submitted another VA Form 9 in December 1998 
asserting that he has been diagnosed with COPD, which was 
only recognized as a rated disability several years after he 
submitted a claim for service connection; accordingly, he 
should be granted service connection for COPD with an 
effective date of the original submission of his claim.  The 
VA Form 9 also asserts that he is entitled to a 30 percent 
rating under both the old and new rating criteria.

VA PFT in February 2001 revealed measurements as follows: FVC 
106.4 percent predicted (109.2 percent predicted after 
bronchodilator) and FEV-1 95.9 percent predicted (102.2 
percent predicted after bronchodilator).  The examiner's 
interpretation was that the study was basically within normal 
limits.  It was added that there might be a mild obstructive 
ventilatory defect that appeared not to be clinically 
significant.  

When examined by VA in October 2001, the examiner reviewed 
the C-file prior to the examination.  The veteran complained 
of current chronic dyspnea that he attributed to exposure to 
CARC paint and cement dust during the Persian Gulf War.  He 
stated that despite treatment with multiple regimens of oral 
antibiotics, he continued to have daily dry cough and dyspnea 
without significant exertion.  Physical examination of 
appellant was unremarkable.  The examiner noted that chest X-
ray in September 2001 was unremarkable.  PFT revealed 
measurements as follows: FVC 92 percent predicted (96 percent 
predicted post-treatment) and FEV-1 86 percent predicted (92 
percent predicted post-treatment).  The examiner's impression 
was that appellant had chronic dyspnea, although examination 
and laboratory data revealed no acute findings.  
Specifically, he had normal X-ray and PFT.  The PFT revealed 
no evidence of obstructive or pulmonary deficit.  There was 
evidence of adequate arterial oxygenation.  Therefore, the 
etiology and subjective complaints of dyspnea remained 
unclear.

The examiner wrote as an addendum that in his medical opinion 
appellant has respiratory symptoms that cannot be attributed 
to a known clinical diagnosis.  Onset of symptoms began 
during the Persian Gulf War, and it is as likely as not that 
appellant's current pulmonary disorder is attributable to 
CARC paint and his "tent city" experience.

Subsequently dated VA records include additional PFT in 
December 2005.  PFT measurements were as follows: FVC 99.1 
percent predicted and FEV-1 92.4 percent predicted.  The 
examiner's interpretation was that spirometry revealed normal 
expiratory volumes and flow rates.  Lung volumes were normal.  

Analysis

Entitlement to direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertaining to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, the appellant clearly 
has a respiratory problem, but there is no competent 
diagnosis of a pulmonary disorder.  His NOD contends that he 
was competently diagnosed with chronic airway obstruction, 
alternatively called chronic obstructive pulmonary disease 
(COPD) or chronic obstructive lung disease (COLD), but the 
file does not substantiate that assertion.  In February 1994, 
the VA pulmonary examiner could find no objective evidence of 
a pulmonary disorder; that examiner diagnosed "possible early 
COPD" but this not a competent diagnosis of a present 
disability.  PFT in February 2001 was interpreted as normal, 
and when examined by VA in October 2001, the examiner 
specifically stated that the veteran's respiratory symptoms 
could not be attributed to a known clinical diagnosis.  
Moreover, the most recent PFT in December 2005 was also 
interpreted as normal.  While the treatment records and 
examinations provide an impression of chronic airway 
obstruction as a symptom, the evidence of record shows that 
there is no clinical diagnosis for appellant's current 
respiratory disorder.

The second part of the Hickson analysis is medical or lay 
evidence of in-service injury or disease.  In this case, 
there is ample lay evidence of record that the veteran was 
exposed to CARC paint and to extremely dusty conditions 
during the Persian Gulf War. 

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
claimant's military service.  In this case, the VA medical 
examiner in February 2001 stated that while PFT was 
interpreted as normal, there might be a mild obstructive 
ventilatory defect that was not clinically significant.  A VA 
examiner in October 2001 stated that it is at least as likely 
as not that current undiagnosed respiratory symptoms are 
consequent to exposure to CARC paint and dust in the Persian 
Gulf.  The VA's PFT in December 2005 was interpreted as 
normal.  

Based on the above analysis, the Board finds the Hickson 
requirements for direct service connection have not been met.  
While VA examinations in February 2001 and December 2005 do 
not corroborate the VA October 2001 examination results and 
opinion, the veteran, arguably, has a current respiratory 
disorder that is more likely than not attributable to his 
military service (based on the 2001 opinion).  However, there 
is no clinical diagnosis for that disorder, and without a 
diagnosis there can be no service connection.  The Board 
notes that the veteran has been granted service connection 
for an undiagnosed illness consequent to the Persian Gulf 
War, and finds that such a grant was due and appropriate 
based on the evidence of record.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2006).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for direct service 
connection and the doctrine of reasonable doubt does not 
apply.

Entitlement to an initial evaluation in excess of 10 percent

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Since this is an appeal of 
the initial disability rating, the Board has considered the 
entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2006).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnoses is to be avoided, since that would 
constitute pyramiding.  Brady V. Brown, 4 Vet. App. 203 
(1993), citing 38 U.S.C.A. § 1155.

The regulations do not permit ratings under codes 6600 
through 6817 to be combined with each other.  38 C.F.R. § 
4.96(a) (2006).  Rather, a single rating is assigned under 
the code that reflects the dominant disability.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service- 
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2006); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the pendency of appellant's appeal, VA amended the 
schedular criteria for rating respiratory disorders, 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies, unless Congress 
provided otherwise or permitted VA to do otherwise, and VA 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 
11-97 (Mar. 24, 1997).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
prior to the effective date of the change.  38 U.S.C.A. § 
7104(c) (West 2002 & Supp. 2006); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

In this case, appellant was diagnosed with an unspecified 
obstructive lung defect, and his primary manifestation was 
shortness of breath.  The RO rated the disability by analogy 
under DC 6603 (pulmonary emphysema).  As noted below, there 
was no specific DC for chronic obstructive pulmonary disease 
(COPD) until the new rating schedule.

Under the old (pre-October 1996) rating schedule, the 
criteria for DC 6603 were as follows:

For a rating of 10 percent: mild, with evidence of 
ventilatory impairment on PFTs and/or definite dyspnea on 
prolonged exertion.

For a rating of 30 percent: moderate, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; PFTs consistent with 
findings of moderate emphysema (emphasis added).

For a rating of 60 percent: severe, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by PFTs with marked impairment of health.

For a rating of 100 percent: pronounced; intractable and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed on chest X-rays and PFTs.

Applying the criteria of the old rating schedule to 
appellant's symptoms, the Board finds that the veteran's 
condition more closely approximated the criteria for the 
current (10 percent) rating.  The term consistently used by 
medical providers in "minimal" obstructive lung disorder, and 
by its own terms this more closely approximates to "mild" 
disability than to "moderate" disability.  The veteran argued 
in his NOD that he met the criteria for a 30 percent rating 
because he experienced moderate dyspnea after climbing one 
flight of stairs or walking more than one block on even 
ground.  However, the criteria for 30 percent also require 
PFTs consistent with a finding of moderate emphysema, and his 
PFTs showed only a mild, if any, pulmonary impairment.

The new (post-October 1996) rating schedule established new 
criteria for DC 6603 (pulmonary emphysema).  It also added DC 
6604 (COPD), which accurately describes the veteran's claimed 
disability.  However, the criteria are identical for DCs 6603 
and 6604, so there is no advantage to appellant in rating 
under the new code.

Under the new rating schedule, the criteria for DCs 6603 and 
6604 are as follows:

For a rating of 10 percent: Forced Expiratory Volume in 1 
second (FEV-1) of 71-to-80 percent predicted, or ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66-to-80 
percent predicted.

For a rating of 30 percent: FEV-1 of 56-to-70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- 
to-65 percent predicted.

For a rating of 60 percent: FEV-1 of 40-to-55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40-to-55 percent, or maximum oxygen consumption of 15 to 20 
ml/kg/min with cardiorespiratory limit.

For a rating of 100 percent: FEV-1 less than 40 percent 
predicted, or FEV-1/FVC less than 40 percent, or DLCO (SB) 
less than 40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with cardiac or 
respiratory limitation, or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension shown by Echo or cardiac catheterization, or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.

Applying the criteria of the new rating schedule to the 
symptoms above, the Board finds that appellant's condition 
more closely approximates the current rating of 10 percent.  
Rating at 30 percent requires an FEV-1 reading of 70 percent 
predicted or less, and all PFTs of record show FEV-1 readings 
higher than 70 percent predicted (104 percent in January 1992 
and August 1993, 108 percent in February 1994, 96 percent in 
January 1997, 95.9 percent in February 2001, 86 percent in 
October 2001, and 92.4 percent in December 2005).  
Alternatively, rating at 30 percent requires a FEV-1/FVC 
ratio of 70 or less, and there are no PFTs on record that 
satisfy this alternative requirement (98 percent in January 
2002, 73 percent in August 1993, 76 percent in February 1994, 
74 percent in January 1997, 77 percent in February 2001, not 
recorded in October 2001, and 76 percent in December 2005). 

Based on the analysis above, the Board finds that under both 
the old and new rating criteria the veteran's condition more 
closely approximated the schedular criteria for the current 
initial rating of 10 percent.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2006) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria for the current rating.  
The doctrine of benefit-of-the-doubt is accordingly not 
applicable to this claim.

Entitlement to an effective date earlier than November 2, 
1994

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006).  The 
pertinent implementing regulation provides that for direct 
service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  Benefits 
cannot be paid prior to the time of liberalizing legislation 
affording a basis of the grant of the benefit.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

In this case, the veteran's claim for service connection for 
a respiratory disorder was received in October 1991.  As 
discussed above, RO denied direct service connection because 
there was no diagnosed disorder, but later granted service 
connection as an undiagnosed illness consequent to the 
Persian Gulf War.  Service connection was granted with an 
effective date of November 2, 1994, that being the date that 
Public Law 103-446, which established entitlement to benefits 
for manifestations of undiagnosed illness and was 
subsequently codified as 38 C.F.R. § 3.317, was enacted.

The veteran contends that he should have an earlier effective 
date for service connection, since he submitted a claim for 
benefits prior to November 1994.  However, as noted above, 
under 38 C.F.R. § 3.400(b)(2) the effective date is the date 
of the receipt of the claim or the date the entitlement 
arose, whichever is later.  Since in this case entitlement 
arose with the enactment of Public Law 103 in November 1994, 
that is the later date and is the appropriate date of service 
connection.  Service connection cannot be granted earlier 
than the basis of entitlement to the benefit.  38 C.F.R. § 
3.400.

The Board notes that the veteran's claim for earlier 
effective date was to some degree an adjunct to his claim for 
direct service connection; had his claim for direct service 
connection been granted, the statute would no longer be 
relevant to entitlement, and the date of receipt of the claim 
would determine the effective date.  However, since the claim 
for direct service connection has been denied, the statute 
remains the basis for entitlement, and the date of enactment 
of the statute controls the effective date of service 
connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2006).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule does not apply.


ORDER

Direct service connection for a pulmonary disorder manifested 
by shortness of breath is denied.

An initial evaluation in excess of 10 percent for shortness 
of breath due to an undiagnosed illness is denied.

An effective date earlier than November 2, 1994, for service 
connection for shortness of breath is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


